The appellant on this record conducts a theatre on Lexington street, in Baltimore City, and the appellee was injured therein on the 29th of November, 1912, while she was a patron of the theatre, by falling from the main floor into the musicians' pit which was at the time unguarded.
The declaration alleged that the appellant did not use due care towards the plaintiff, and by the wrongful act, neglect, and the failure of the defendant in not properly guarding the musicians' pit inside the theatre, the plaintiff, although using due care and caution, was injured by falling into said pit.
The narr. alleged an act of primary negligence on the part of the defendant, and negatived contributory negligence on the plaintiff's part.
The proprietor of a theatre or other place of public amusement, to which the public is invited and admission charged, is under an obligation to use ordinary care and dilligence to put and keep the place in a reasonably safe condition for persons attending in pursuance of such invitation. He is not an insurer of the safety of persons attending, but he is bound to use ordinary care for their safety and protection, and if an injury results from a breach of this duty he is liable. There is no dissent to this proposition in any of the cases. The law applicable to this class of cases was carefully considered in Agricultural and MechanicalAssociation v. Gray, 118 Md. 600, in which JUDGE STOCKBRIDGE said, adopting the principle announced in Schofield v. Wood,170 Mass. 415: "A person erecting and maintaining a place of public exhibition must use reasonable care in the construction, maintenance *Page 83 
and management of it, having regard to the character of exhibitions given therein and the customary conduct of spectators who witness them, and he cannot escape liability if he is negligent in the manner in which the guard rail in front of the gallery was constructed and maintained, and if a spectator who is injured by the falling of a guard rail during an exhibition was in the exercise of due care, on the ground that other persons may have contributed to the injury."
In a large number of cases the terms employed to designate the duty of the owner are "due care," "ordinary care," or "reasonable care." Thus this Court said in Albert v. Ryan, 66 Md. 337, "he who solicits and invites the public to his resorts, must have them in a reasonably safe condition, and not in a condition to risk the lives and limbs of his visitors." See also 29 Cyc. 453; Swords v. Edgar, 59 N.Y. 28; Thornton v. AgriculturalSociety, 97 Me. 108; Phillips v. Wisconsin State AgriculturalSociety, 60 Wis. 401; Kann v. Meyer, 88 Md. 551; TexasState Fair v. Brittain, 118 Fed. 713; Marti v. Texas StateFair Association, 69 S.W. 432; Currier v. Boston Music HallAssociation, 135 Mass. 414; Brown v. Southern KennebecAgricultural Society, 47 Me. 275; 74 Am. Dec. 484; Dunn v.Brown Co. Agl. Soc., 1 L.R.A. 754; Williams v. Mineral ParkAssociation, 128 Iowa 32. "Yet in each one of the cases where the measure of care or duty is defined by the use of the adjectives "due, ordinary, or reasonable," the application has been the same as in the cases of Fox v. Buffalo Park, 21 N Y App. Div. 321, and Schofield v. Wood, supra."
The plaintiff offered evidence tending to prove the following facts: That on the afternoon of November 29th, 1912, she went to the defendant's theatre where vaudeville and moving picture shows are given; that she was accompanied by her sister, Miss Mamie Griffin, and Mrs. Benjamin R. Johnson; that after purchasing tickets of admission at the box office they were admitted to the front row of seats in the theatre, and that an usher in attendance showed them to their seats. The plaintiff had visited the theatre before. The *Page 84 
orchestra or musicians' pit, into which the plaintiff fell, is lower than the main floor of the theatre leading down to it — one witness said it was "about a foot lower, probably more or less," and another, who said he had measured it, testified that "it is just 3 1/2 inches from the floor to the bottom of the pit." The distance between the front seats, and the pit is 25 1/2 inches when the seats are up, and 15 3/4 inches when the seats are down. On her prior visits to the theatre the plaintiff saw that the pit was guarded by a rope which ran around it, but on the occasion in question this guard rope had been removed, as testified to by the manager of the theatre "for the purpose of one act going through the audience," but the plaintiff was not aware that the guard had been removed. The plaintiff testified that "she did not know the rail had been removed at the time of the accident." She further stated that she was not warned about the danger of the pit by anything in the theatre that afternoon. At the time of the accident she was trying to reach a seat in the front row next to the orchestra. "It is very narrow and there is not room enough for people to sit with their feet comfortably outside of anybody walking along there." When she fell she was right at the end of the aisle and about turned around on the front row to take the seat that was vacant. This seat that she was attempting to take was the third from the aisle. This aisle was the right-hand aisle going toward the stage, and the seat was to the right of this aisle. "As I was stepping towards that seat, I went down in the orchestra pit; I attempted to catch hold of the rope, knowing positively that it had been there," she had been to the theatre many times and had seen the rope. "At the time of the accident there was a moving picture on, and it was extremely dark, and coming from the light, you know, made it seem that much darker. I suppose that the musicians had their lights lit, but I had to get down to the pit to see that. The other part of the theatre was totally dark * * *. The theatre was crowded and many were standing." When she fell she went "head first and fell on my feet, and that is when I sprained my ankle. She was *Page 85 
helped out by her two companions and Mr. Fitchen." "He caught me up bodily under the arms because I could not move. They then led me over into the box, and I stayed in the box." Her ankle was hurting badly at the time, but she did not examine it until she got home and took off her shoe, when her foot began to swell and she sent for her doctor, Albert Chambers, M.D. "I was off my feet for eight weeks and I cannot get along very well with it now, so I don't know how long I will be laid up." The sprain was very painful, "I never suffered so much pain." Her ankle still pained her. She said that she fell when in the act of turning from the aisle to the seat; that she fell before she realized where she was; that she was not able to see very much. It was, she further testified, "very dark," and she thought she would catch hold of the rail and rope, but that they had been removed without her knowledge. The testimony of the plaintiff was corroborated by that of Mrs. Johnson and Miss Griffin upon material points and upon the darkness pervading the theatre at the time.
Dr. Albert W. Chambers testified that he was called to attend the plaintiff on the 2nd of December, 1912, and that he found her suffering with a sprained ankle and a sprained foot; that she had quite a good deal of swelling about the ankle and the foot; a considerable amount of dislocation, and was suffering a good deal of pain; that she was still having pain, and that "whatever disability she now has is likely to be permanent." He further testified that: "The probable results of a badly sprained ankle and foot are more likely to be the impairment of the functions, a certain weakness about the ankle; the ankle will not be as strong as it was before, and the smaller joints between the different bones in the feet are apt to be weak and painful. A bad sprain can cause a falling arch, but I am not willing to say that that will be the result in this case. I am not willing to say that is going to happen. The pain and the impairment of the functions are there now and they are liable to stay there, and any impairment from this time on is apt to be permanent." *Page 86 
The defendant offered evidence to the effect that there were sufficient lights burning at the time of the injury to show any object in the house or any obstruction and that the light from the moving picture was sufficient to enable one to see anything within five rows back. At the conclusion of the case the Court granted three prayers on behalf of the plaintiff and four on the part of the defendant. There were no special exceptions filed. These prayers, which the reporter is requested to set out in the report of the case, correctly submitted the questions of primary and contributory negligence to the jury, and also advised the jury as to the correct measure of damages. The first prayer of the defendant asked the Court to decide that there was no evidence in the case legally sufficient to entitle the plaintiff to recover. This prayer was refused, and the verdict and judgment being in favor of the plaintiff, the defendant has prosecuted this appeal. Assuming, as we must do, in passing upon this prayer the truth of the testimony offered by the plaintiff's witnesses, we are of opinion that the prayer was properly refused. It is a matter of common knowledge and observation that a depression in a floor of the depth of the one described is sufficient to cause one to fall under the circumstances testified to by the plaintiff's witnesses, and the defendant might have reasonably anticipated that a patron might have fallen in attempting to reach one of the front seats in the darkness. The jury might well have concluded that by placing a guard rope around the pit, the defendant recognized the danger of leaving it unprotected. To have left this pit unguarded and unprotected under the circumstances might well have been regarded by the jury as an act of negligence; nor could the Court have decided, as a matter of law, that the plaintiff was guilty of contributory negligence. The questions of primary and contributory negligence were properly left to the jury under the prayers granted. In Knecht
v. Mooney, 118 Md. 583, it was said by JUDGE THOMAS: "It is said in United Railways v. Seymour, 92 Md. 425, that `negligence is usually a question *Page 87 
for the jury to decide upon all the facts of the case';Shipley's Case, 31 Md. 368; B.  O.R.R. v. Miller,29 Md. 252; and `when it can only be correctly determined by considering all the attending and surrounding circumstances of the transaction, it falls within the province of the jury to pass upon and characterize it'; and in the same case JUDGE PAGE said that `unless the uncontradicted evidence in the case proves such a glaring act of carelessness on the part of the appellee as to amount in law to contributory negligence, it is the duty of the Court to submit the matter to the jury.' In the case of Cooke
v. Baltimore Traction Co., 80 Md. 551, this Court held that the uncontradicted evidence in the case must establish some distinct, prominent and decisive act, about which ordinary minds would not differ, in order to justify the Court in pronouncing the plaintiff's conduct such contributing negligence in law as to prevent a recovery.'" We find in this record no such decisive act of negligence on the part of the plaintiff as would have warranted the Court in directing a verdict for the defendant.
During the course of the trial the defendant reserved five exceptions to rulings on evidence. The second and fifth exceptions were abandoned in this Court, and we find no reversible error in any of the other rulings.
Judgment affirmed, with costs. *Page 88